DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Claim Status
	Claims 1-14 are canceled. Claims 15-36 are pending. Claims 17-22 and 29-34 are withdrawn. Claims 15-36 are under examination. However a search for the elected species did not identify any prior art. So, therefore the search was expanded to the full scope of the compounds of claim 15. 

Summary of Action
	Claims 15, 16, 23, 24,  27, and 28 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Conney et al (WO2012/021692A1) are withdrawn in light of the Declaration filed on 06/14/2021.
s 25 and 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conney et al (WO2012/021692A1) as applied to claims 15, 16, 23, 24,  27, and 28 in view of Carlini et al, PLoS One. 2010 Dec 3;5(12):e14221 are withdrawn in light of the Declaration filed on 06/14/2021. 
Claims 35 and 36 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conney et al (WO2012/021692A1) as applied to claims 15, 16, 23, 24,  27, and 28 in view of Wang et al, Int J Nanomedicine July 2012; 7: 3667–3677, Patel et al., J Pharm Bioallied Sci. 2012 Mar; 4(Suppl 1): S81–S83, and Schultz et al. (US6,743,413 B1) are withdrawn in light of the Declaration filed on 06/14/2021.
Affidavit
The Declaration by Evaristus A Nwulia under 37 CFR 1.132 filed 06/14/2021 is sufficient to overcome the rejection of claims 15, 16, 23-28, and 35. The Declarant argues that one would not have replaced the methoxy group in Conney’s compound 18 with F, because Conney teaches that small changes to the structure of curcumin analogs have a large impact on anticancer activity. For example, Conney states that “the presence of groups on the two arornatic rings and the linker between aromatic rings both played key roles in determining the anticancer activity of various analogs” (page 36, lines 9-13). Replacing a methoxy group with F on the aromatic ring of compound 18, therefore, would be expected to have a large impact on the activity of the compound. There is no reasonable expectation that a curcumin analog with F instead of a methoxy group would have similar properties. Further, Conney teaches: Comparing different substituted groups on curcumin analogs with the same linker, it was found that introduction of methoxy groups on the aromatic rings enhanced anticancer activity. (Page 37, . 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Conney et al. Conney et al. teaches compounds of the formula (IV)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. However, Conney et al. teaches modification to rings and the linker would not be expected to active compound, see the Declaration by Evaristus A Nwulia. As such, the instant claims are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 15-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEAN P CORNET/Primary Examiner, Art Unit 1628